
QuickLinks -- Click here to rapidly navigate through this document



EXHIBIT 10.1

[*] CONFIDENTIAL TREATMENT REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE COMMISSION.


Nonexclusive License Agreement
between AnorMED, Inc.
and North American Scientific, Inc.


        This Nonexclusive License Agreement ("Agreement") is entered into by and
between AnorMED, Inc., a corporation doing business in British Columbia, Canada
("ANORMED"), and North American Scientific, Inc., organized and existing under
the laws of Delaware ("LICENSEE"), on July 20, 2001 ("Effective Date").

1.0    Recitals.

        1.1  WHEREAS, ANORMED has developed and owns or is in possession of
certain linker technology relating to the modification of proteins with a
chemical compound known as hynic and with other compounds useful in protein
labeling;

        1.2  WHEREAS, LICENSEE, through its wholly-owned subsidiary, Theseus
Imaging Corporation, is studying recombinant human annexin as a
radiopharmaceutical for imaging apoptosis and necrosis in vivo and ANORMED'S
linker technology may be usefully incorporated into the molecule for the purpose
of radiolabelling;

        1.3  WHEREAS, ANORMED desires that its linker technology be used as soon
as possible in the public interest, and to this end desires to license the
linker technology to companies capable of commercially exploiting its linker
technology; and

        1.4  WHEREAS, LICENSEE desires, for the purpose of commercial
exploitation, to acquire a nonexclusive license to certain patent rights in and
to ANORMED's linker technology and to receive certain confidential and
non-confidential information relating to ANORMED's linker technology;

        Now therefore, for good and valuable consideration, the parties agree as
follows:

2.0    Definitions.

        2.1  Terms defined in this Article 2, or parenthetically defined
elsewhere in this Agreement, shall throughout this Agreement have the meaning so
provided. Defined terms may be used in the singular or in the plural. Terms
defined in this Article 2 will be printed in capital letters for ease of
reference.

        2.2  "AFFILIATE" shall mean any company or business entity controlled
by, controlling or under common control with a party. For purposes of this
definition, "control" shall mean the direct or indirect ownership of, or
beneficial interest in, at least thirty-five percent (35%) (or, if less, the
maximum permitted by applicable law) of the voting stock, equity or income
interest.

        2.3  "FIELD OF USE" shall mean only the in vivo use in mammals for
diagnosis or prognosis of disease or other conditions, except the in vivo
diagnosis of cancer in mammals. For the avoidance of doubt, "FIELD OF USE" does
not include in vivo treatment.

        2.4  "LICENSED PATENTS" shall mean the United States patents and patent
applications set forth in Exhibit A attached hereto, including all reissues,
divisionals, continuations, reexaminations and extensions thereof, together with
all corresponding foreign patents, extensions, supplemental protection
certificates and applications corresponding thereto now issued or issued during
the term of this Agreement.

2

--------------------------------------------------------------------------------


        2.5  "LICENSED PRODUCT" shall mean pharmaceutical compositions approved
by regulatory authorities for sale in the TERRITORY and FIELD OF USE in dosage
form that contain MCP1 or Annexin protein of greater than 3,000 Daltons
molecular weight that have been radiolabeled using a linker described in any of
the LICENSED PATENTS. Pursuant to Article 3.2, this definition of LICENSED
PRODUCTS may be expanded to include additional proteins upon the exercise of the
option set forth in Article 3.2.

        2.6  "MAJOR COUNTRY" shall mean the United States, Canada, Germany,
France, United Kingdom or Japan.

        2.7  "NET SALES" shall mean the gross amount invoiced for any LICENSED
PRODUCT (including all related components) by LICENSEE, its AFFILIATES or its
SUBLICENSEES in arm's length sales or other dispositions to unrelated third
parties, less the following amounts incurred by LICENSEE, or its AFFILIATES or
SUBLICENSEES with respect to the sale or disposition of the LICENSED PRODUCT.

        (a)  trade, cash and quantity discounts or rebates actually allowed or
taken;

        (b)  credits or allowances actually given or made for rejection of or
return of previously sold LICENSED PRODUCTS or for retroactive price reductions
(including Medicare and similar types of rebates);

        (c)  charges for insurance, freight, and other transportation costs
directly related to the delivery of LICENSED PRODUCT to the extent included in
and separately itemized on the invoice;

        (d)  sales, transfer and other excise taxes levied on the sale or
delivery of a LICENSED PRODUCT (including any tax such as a value added or
similar tax or government charge) to be collected by the seller thereof and
separately itemized on the invoice, other than franchise or income tax of any
kind whatsoever; and

        (e)  import or export duties or their equivalent borne by the seller.

        Any LICENSED PRODUCT (including its related components) sold or
otherwise disposed of in other than an arm's-length transaction or for other
property (e.g., barter) shall be deemed invoiced at its fair market value in the
country of sale or disposition.

        2.8  "SUBLICENSE" shall mean the present, future or contingent transfer
of any license, right, option, first right to negotiate or other right granted
under the LICENSED PATENTS, in whole or in part. SUBLICENSE shall include,
without limitation, strategic partnerships, affiliations, and marketing
collaborations.

        2.9  "SUBLICENSEE" shall mean a third party which is granted a
SUBLICENSE in accordance with this Agreement.

        2.10 "TECHNICAL INFORMATION" shall mean any technical facts, data, or
advice, written or oral (in the form of information contained in patents and
patent applications, reports, letters, drawings, specifications, testing
procedures, training and operational manuals, bills of materials, photographs
and the like) that are directly related to the claims in the LICENSED PATENTS,
are conveyed or delivered to LICENSEE by ANORMED and are not subject to third
party rights.

        2.11 "TERRITORY" means worldwide.

3.0    Grant.

        3.1  Subject to the terms of this Agreement, ANORMED hereby grants to
LICENSEE, and LICENSEE accepts, a nonexclusive, royalty-bearing license under
the LICENSED PATENTS and

3

--------------------------------------------------------------------------------

TECHNICAL INFORMATION to import, make, have made, use, sell, offer for sale and
have sold LICENSED PRODUCTS in the TERRITORY and for the FIELD OF USE.

        3.2  LICENSEE shall not use the LICENSED PATENTS or TECHNICAL
INFORMATION outside the FIELD OF USE or for any purpose not licensed under
Article 3.1. LICENSEE shall not sell or provide any LICENSED PRODUCTS to any
party that it knows or has reason to believe will use the LICENSED PRODUCTS
outside the FIELD OF USE or for a purpose not licensed under Article 3.1

        3.3  To the extent ANORMED has not granted exclusive license rights or
otherwise limited its right to grant licenses to the LICENSED PATENTS or
TECHNICAL INFORMATION any time in the future, LICENSEE shall have the right to
increase the scope of the license rights under Article 3.1 by enlarging the
definition of LICENSED PRODUCT on a protein-by-protein basis by giving ANORMED
thirty (30) days' prior written notice and paying ANORMED on the effective date
[*] for each protein to be added to the definition (i.e., in addition to MCP1
and Annexin); provided, however, that each such protein that may be added to the
definition of LICENSED PRODUCT hereunder shall be at least 3,000 Daltons in
molecular weight; provided further, that no second or subsequent milestone
payments under Article 8.1, second sentence, will be due (i.e., only one
milestone payment with respect to the first of any LICENSED PRODUCT will be due
under this Agreement), and all other provisions of this Agreement shall apply to
such protein when incorporated in a LICENSED PRODUCT, including, but not limited
to, the earned royalty provisions of Article 8.2 and the minimum royalty
payments of Article 8.3, which additional minimum royalty payments shall
commence on June 30 of the second year after the addition of the protein to the
definition of LICENSED PRODUCT; and, provided further, that the protein to be
added to the definition of LICENSED PRODUCT has been shown to be a possible
product candidate in proof of principle experiments by, and is under development
at, LICENSEE or its wholly-owned AFFILIATES.

4.0    Sublicensing.

        4.1  LICENSEE shall have the right to grant sublicenses of its rights
under Article 3.1 to its wholly-owned AFFILIATES so long as they remain its
AFFILIATES. LICENSEE and such wholly-owned AFFILIATES receiving sublicense
rights may sublicense their rights to third parties only in connection with
LICENSED PRODUCTS developed by LICENSEE or such AFFILIATES to the stage of
commencement of dosing of patients in a Phase 1 clinical trial (or the
equivalent overseas) in the FIELD OF USE in a MAJOR COUNTRY if the LICENSED
PRODUCT contains as an active agent a protein that is proprietary to (i.e., is
owned or controlled by) LICENSEE or such AFFILIATE.

        4.2  Except for the provisions of 4.1, LICENSEE shall not have the right
to grant SUBLICENSES to LICENSED PATENTS or TECHNICAL INFORMATION. Except for
wholly-owned AFFILIATES who are SUBLICENSEES, SUBLICENSEES shall not have the
right to grant SUBLICENSES.

        4.3  Any and all SUBLICENSES granted by LICENSEE pursuant to Article 4.1
shall be subject to the terms of this Agreement. LICENSEE shall be responsible
for the performance of all SUBLICENSEES and the payment of all amounts due
pursuant to Article 8 with respect to LICENSED PRODUCTS of such SUBLICENSEES.

        4.4  LICENSEE shall give ANORMED reasonable advanced written
notification of any proposed SUBLICENSES (including the proposed terms, proposed
press release, projected execution date and the name and address of the
SUBLICENSEE) and shall promptly provide ANORMED with full and complete copies of
any SUBLICENSE it may grant under Article 4.1 (including any amendments
thereto).

4

--------------------------------------------------------------------------------


5.0    Delivery and Handling of Information.

        5.1  Within thirty (30) days of the Effective Date, ANORMED shall
provide to LICENSEE copies of all patents and patent applications comprising the
LICENSED PATENTS.

        5.2  ANORMED shall provide LICENSEE with a copy of any future patent
applications and issued patents covered by the LICENSED PATENTS that are subject
to this Agreement.

        5.3  At a two day meeting to be held at ANORMED with scientific staff
from LICENSEE or its wholly-owned AFFILIATE, Theseus Imaging Corporation,
ANORMED will describe the chemistry related to the LICENSED PATENTS, including
organic synthesis of linkers, conjugation of proteins and radiolabeling, all of
which information will be deemed TECHNICAL INFORMATION hereunder. In addition,
LICENSEE shall pay ANORMED [*] upon execution of this Agreement for the
half-time services and availability of a full-time equivalent employee at
ANORMED over the next six months to answer questions regarding the use of the
chemistry described in the LICENSED PATENTS to make and use LICENSED PRODUCTS.

        5.4  LICENSEE shall keep confidential and not disclose or use (except as
licensed hereunder) any TECHNICAL INFORMATION (which includes information
related to patent applications) received from ANORMED and/or other information
marked, designated and/or treated by ANORMED as confidential. LICENSEE further
agrees to use the same degree of care to protect ANORMED's confidential
TECHNICAL INFORMATION from disclosure to unauthorized third parties as it uses
to protect its own confidential information.

        5.5  Except as required by law, ANORMED shall maintain in confidence and
not disclose all information received under this Agreement from LICENSEE
designated in writing by LICENSEE as proprietary and confidential. In the event
of a legal request for such information, ANORMED shall inform LICENSEE of such
request and cooperate fully to protect such confidential information.

        5.6  The foregoing obligations set forth in Articles 5.4 and 5.5 shall
not apply to any information to the extent it (a) was already known to the
recipient at the time of disclosure from sources other than the disclosing
party, (b) is or becomes public knowledge through no fault of the recipient, or
(c) is received without an obligation of confidentiality from a third party
having a lawful right to disclose the information.

6.0    Diligence.

        6.1  During the term of this Agreement, LICENSEE shall use at least the
same level of effort and diligence as LICENSEE and its AFFILIATES uses or in the
past has used in proceeding with other products to:

        6.1.1  develop, test and manufacture of LICENSED PRODUCT hereunder;

        6.1.2  file for or seek regulatory approvals as may be determined in the
business plan;

        6.1.3  create a supply and demand for LICENSED PRODUCT; and

        6.1.4  market and sell of LICENSED PRODUCT.

        6.2  ANORMED may terminate this Agreement if, by October 1, 2002,
LICENSEE or its SUBLICENSEE (a) does not have an active investigational new drug
application to permit dosing of human subjects (or a foreign equivalent, "IND")
in force in a MAJOR COUNTRY, (b) has not dosed a human subject pursuant to such
IND, and (c) is not actively pursuing clinical trials in a MAJOR COUNTRY for a
LICENSED PRODUCT.

        6.3  If LICENSEE fails to adhere to the diligence obligations set forth
in this Article 6 or elsewhere in this Agreement, ANORMED may terminate this
Agreement immediately upon written

5

--------------------------------------------------------------------------------


notice for breach of Article 6.2 and upon ninety (90) days' prior written notice
for breach of Article 6.1 if LICENSEE does not cure such breach of Article 6.1
within such 90-day period.

        6.4  LICENSEE shall keep ANORMED informed of its activities, progress
and plans with respect to the activities set forth in Article 6.1 through oral
or written updates every six (6) months and a written report thirty (30) days
after the end of LICENSEE's fiscal year, which updates and reports shall also
include any relevant information pertaining to LICENSEE's AFFILIATES and
SUBLICENSEES.

7.0    Patent Prosecution

        7.1  ANORMED, or its designee, shall have sole control, at its sole
discretion, over the filing, prosecution, maintenance and defense of any and all
patent applications included in LICENSED PATENTS, whether pending or not yet
filed as of the Effective Date, and the maintenance, defense and other
management of any and all issued patents included in LICENSED PATENTS.

        7.2  ANORMED shall keep LICENSEE informed of the status of any and all
new patents and/or patent applications that are part of LICENSED PATENTS.
LICENSEE may provide comments to ANORMED on courses of action with respect to
the filing of new patent applications, prosecution of patent applications,
and/or management of patents included in LICENSED PATENTS, provided ANORMED
shall have exclusive authority and discretion to file, prosecute and manage
LICENSED PATENTS.

8.0    Licensing Fees and Payments.

        8.1  License Issue Fee; Milestone Fee.    LICENSEE shall pay to ANORMED
a one-time, non-refundable, non-creditable license issue fee of [*] upon
execution of this Agreement. In addition, LICENSEE shall pay to ANORMED a
one-time, non-refundable, non-creditable milestone fee of [*] within ten
(10) days after receiving written notice of the first regulatory approval to
market a LICENSED PRODUCT in any MAJOR COUNTRY by LICENSEE, its AFFILIATE or its
SUBLICENSEE. LICENSEE shall promptly inform ANORMED of the expected and actual
date for such approval.

        8.2  Earned Royalty.    LICENSEE shall also pay to ANORMED earned
royalties at a rate of:

        8.2.1  [*] of NET SALES on annual NET SALES up to [*];

        8.2.2  [*] of NET SALES on annual NET SALES from [*] to [*]; and

        8.2.3  [*] of NET SALES on annual NET SALES greater than [*].

It is recognized and agreed that (a) NET SALES includes NET SALES of LICENSEE,
its AFFILIATES and its SUBLICENSEES in all countries of the world, (b) annual
NET SALES will be calculated on the basis of LICENSEE's fiscal year, and
(c) earned royalties will only be payable with the respect to LICENSED PRODUCTS,
the making, using or selling of which in a country is covered by a LICENSED
PATENT.

        8.3  Minimum Royalty Payment.    Regardless of NET SALES, LICENSEE shall
pay to ANORMED at a minimum, the following minimum royalties to ANORMED, which
amounts shall be fully creditable against earned royalty payments due during the
next twelve (12) months, according to the following schedule:

        8.3.1  First installment and second installment of [*] each by June 30,
2003 and June 30, 2004;

        8.3.2  Third installment and subsequent installments of [*] each by
June 30, 2005 and each subsequent June 30.

6

--------------------------------------------------------------------------------




For the avoidance of doubt, the foregoing minimum royalties and due dates apply
to the current definition of LICENSED PRODUCT, and, as additional proteins get
added to the definition of LICENSED PRODUCT pursuant to Article 3.3, additional
minimum royalty payments shall be due with respect to such protein added to the
definition of LICENSED PRODUCT, such minimum royalty payments to commence in
accordance with Article 3.3 at [*] and to increase to [*] with the third
installment (i.e., third year) after commencement, i.e., in accordance with the
timing of installments set forth above in this Article 8.3 after the first
installment.

        8.4  Multiple Royalty.    No multiple earned royalties shall be payable
to ANORMED because any LICENSED PRODUCT, its manufacture, use, or sale is
covered by more than one patent application or issued patent included as part of
LICENSED PATENTS.

        8.5  Third Party Royalties.    If LICENSEE is required in the future to
pay a fee or royalties to a third party that is not an AFFILIATE in order to
practice the LICENSED PATENTS because the practice is arguably the in vivo
diagnosis of cancer in mammals, LICENSEE shall be entitled to deduct such fee or
royalties paid to such third party with respect to a particular LICENSED PRODUCT
sold in a particular country from the earned royalty that would be due ANORMED
under Article 8.2 with respect to the sale of such LICENSED PRODUCT in such
country. LICENSEE shall promptly notify ANORMED of the entering into an
obligation to pay such fee or royalties to a third party and promptly provide
ANORMED with a complete copy of the agreement setting forth such obligation,
together with any amendments thereto from time to time.

        8.6  LICENSEE shall pay earned royalties to ANORMED within thirty
(30) days after the end of each of LICENSEE's fiscal quarters (i.e., 30 days
after October 31, January 31, April 30 and July 31).

9.0    Reports.

        9.1  With each earned royalty payment to ANORMED, LICENSEE shall include
a report setting forth the relevant details of the business conducted by
LICENSEE and each AFFILIATE and SUBLICENSEE, if applicable, during the preceding
fiscal quarter. This report, for LICENSEE and each AFFILIATE and SUBLICENSEE
shall include, at a minimum, the following: (a) the number of units of each type
of LICENSED PRODUCT manufactured, used, or sold by country; (b) the gross
amounts invoiced for each type of LICENSED PRODUCT by country; (c) the names and
addresses of any and all SUBLICENSEES; (d) the amount of fees or royalties
payable to a third party pursuant to Article 8.5 with respect to sales of each
LICENSED PRODUCT in a country; (e) any and all discounts or allowances granted
to third parties; and (f) the calculation of total amounts due ANORMED. With
each report, LICENSEE shall give ANORMED an estimate of its projected sales for
the next four quarters and estimate of earned royalties payable thereon to
ANORMED.

        9.2  Until LICENSEE or any AFFILIATE or SUBLICENSEES engage in
commercial use or sale of LICENSED PRODUCTS, LICENSEE shall prepare and submit a
report regarding the progress of LICENSEE and any SUBLICENSEE in developing
LICENSED PRODUCTS for commercial exploitation to ANORMED within thirty (30) days
of June 30 of each year. Said report shall include such particulars as are
necessary to demonstrate compliance with LICENSEE'S diligence obligations set
forth in Article 6 of this Agreement.

        9.3  On or before the ninetieth (90th) day following the close of
LICENSEE's fiscal year, LICENSEE shall provide ANORMED with LICENSEE's certified
financial statements for the preceding fiscal year, including, at a minimum, a
Balance Sheet and an Operating Statement.

        9.4  All payments required under this Agreement shall be made in U.S.
dollars by wire transfer, check or money order payable to ANORMED, and delivered
to ANORMED as specified in Article 12 of this Agreement; or, if so directed in
writing by ANORMED, in such currency, form, and to such account as ANORMED may
designate. The rate of exchange to be used in computing the amount of

7

--------------------------------------------------------------------------------


currency equivalent to the United States dollars shall be the rate of exchange
published in the Wall Street Journal (Western Edition) on the last business day
of the calendar quarter in which the NET SALES occurred.

        9.5  LICENSEE agrees to pay a late fee for any overdue payments due
ANORMED under any of the terms of this Agreement. The late fee shall be computed
as the prime rate set forth by in Wall Street Journal (Western Edition) on the
date on which such payment is due plus Two Percent (2%), of the outstanding,
unpaid balance. The payment of such a late fee shall not foreclose or limit
ANORMED from exercising any other rights it may have as a consequence of the
lateness of any payment.

        9.6  All payments under this Agreement shall be made without deduction
or withholding for or on account of any tax unless deduction or withholding is
required by applicable law. It is recognized that currently there is no
withholding requirement on any royalty payments from the United States to Canada
(whether such payments relate to NET SALES in other countries or otherwise). If
LICENSEE is required to deduct or withhold (on such payments from the United
States to Canada), LICENSEE shall (a) promptly notify ANORMED of such
requirement and (b) promptly forward to ANORMED an official receipt (or
certified copy) or such other documentation reasonably acceptable to ANORMED, to
evidence to such payment to such authorities.

10.0    Record-Keeping and Audit.

        10.1   LICENSEE shall keep, and shall cause its AFFILIATES and
SUBLICENSEES to keep, complete and accurate records and books of account
containing all information necessary for the computation and verification of the
amounts to be paid hereunder. LICENSEE shall keep, and shall cause its
AFFILIATES and SUBLICENSEES to keep, these records and books for a minimum
period of five (5) years following the end of the accounting period to which the
information pertains.

        10.2   LICENSEE shall permit, and shall cause its AFFILIATES and
SUBLICENSEES to permit, one or more accountants selected by ANORMED
("Accountant") to have access to the records and books of account during of
LICENSEE, its AFFILIATES and its SUBLICENSEES ordinary working hours in order:
(a) to audit any financial records from any relevant payment period; (b) to
audit the correctness of any report or payment made under this Agreement, or
(c) to obtain information as to the payments due for any such period where
LICENSEE failed to report or make payment pursuant to the terms of this
Agreement.

        10.3   The Accountant shall not disclose to ANORMED any information
relating to the business of LICENSEE except that which is necessary to inform
ANORMED of: (a) the accuracy or inaccuracy of LICENSEE's reports and payments;
(b) compliance or noncompliance by LICENSEE with the terms and conditions of
this Agreement; and (c) the extent of any inaccuracy or noncompliance.

        10.4   If the Accountant believes that there may be an inaccuracy in any
of the LICENSEE's payments or other forms of noncompliance by the LICENSEE with
any of the terms and conditions of this Agreement, the Accountant shall have the
right to make and retain copies (including photocopies) of any pertinent
portions of the records and books of account.

        10.5   In the event that LICENSEE underreports royalties for any
quarterly period by more than Five Percent (5%), the costs of any audit and
review initiated by ANORMED will be borne by LICENSEE. In any other case,
ANORMED shall bear its costs of any audit initiated by ANORMED.

11.0    Term and Termination of Agreement.

        11.1   The term of this Agreement shall commence on the Effective Date
and shall continue until the last of LICENSED PATENTS expires, unless sooner
terminated in accordance with the provisions set forth in Article 11.

8

--------------------------------------------------------------------------------

        11.2   If LICENSEE breaches any material obligation imposed by this
Agreement then ANORMED may, at its option, send a written notice that it intends
to terminate this Agreement. If LICENSEE does not cure the breach within ninety
(90) days from the notice date, then ANORMED shall have the right to immediately
terminate this Agreement. In addition, ANORMED may terminate this Agreement in
accordance with Article 6.3.

        11.3   Subject to Articles 11.4 and 11.5, LICENSEE shall have the right
to terminate this Agreement with or without cause, upon ninety (90) days' prior
written notice to ANORMED.

        11.4   Upon termination of this Agreement for any reason, all rights and
licenses granted to LICENSEE hereunder shall be terminated; provided, however,
that the parties' obligations under Articles 5.4, 5.5, 5.6, 8 (as to any unpaid
amounts), 9, 10, 17, 18, 19, and 20 and any accrued obligations hereunder shall
survive termination; and provided further, that the Confidentiality Agreement
dated May 31, 2001 between ANORMED and Theseus Imaging Corporation shall survive
termination.

        11.5   The provisions under which this Agreement may be terminated shall
be in addition to any and all other legal remedies which either party may have
for the enforcement of any and all terms hereof, and do not in any way limit any
other legal remedy such party may have.

12.0    Notices.

        Any notice or other communication required or permitted to be given by
either party hereto shall be deemed to have been properly given and be effective
upon the date of delivery if delivered in writing to the respective addresses
set forth below, or to such other address as either party shall designate by
written notice given to the other party. If notice or other communication is
given by facsimile transmission, said notice shall be confirmed by prompt
delivery of the hardcopy original.

LICENSEE:
North American Scientific, Inc.
20200 Sunburst Street
Chatsworth, California 91311
ATTN: President
Facsimile Address: (818) 734-5200

ANORMED:
AnorMED Inc.
#200 - 20353 64th Avenue
Langley, British Columbia
Canada V2Y 1N5
ATTN: President
Facsimile Address: (604) 530.0976

13.0    Proprietary Rights.

        LICENSEE will not, by performance under this Agreement, obtain any
ownership interest in LICENSED PATENTS, TECHNICAL INFORMATION or any other
proprietary rights or information of ANORMED, its officers, researchers,
inventors, or agents.

14.0    Patent Marking.

        LICENSEE shall mark, and shall require any SUBLICENSEE to mark, any and
all material forms of LICENSED PRODUCTS or packaging pertaining thereto made and
sold by LICENSEE (and/or by its SUBLICENSEES) in the United States with an
appropriate patent marking identifying the pendency of any U.S. patent
application and/or any issued U.S. or foreign patent forming any part of
LICENSED

9

--------------------------------------------------------------------------------


PATENTS. All LICENSED PRODUCTS shipped to or sold in other countries shall be
marked in such a manner as to provide notice to potential infringers pursuant to
the patent laws and practice of the country of manufacture, use or sale.

15.0    Patent Validity.

        If any claim challenging the validity or enforceability of any of the
LICENSED PATENTS is brought against ANORMED, ANORMED shall promptly notify
LICENSEE.

16.0    Use of Names.

        Nothing contained in this Agreement shall be construed as conferring any
right to use in advertising, publicity or other promotional activities any name,
trade name, trademark or other designation of a party hereto, including any
contraction, abbreviation or simulation of any of the foregoing, unless the
express written permission of the other party has been obtained, provided that
LICENSEE and ANORMED may state the existence of this Agreement and the fact that
both parties entered into it. For any other use other than the foregoing,
LICENSEE and ANORMED hereby expressly agree not to use each other's name without
prior written approval.

17.0    Representations and Warranties; Disclaimers.

        17.1   ANORMED represents and warrants that it has the right to grant
the license in and to LICENSED PATENTS and disclose the TECHNICAL INFORMATION
set forth in this Agreement.

        17.2   Nothing in this Agreement shall be construed as (a) a
representation or warranty by ANORMED as to the validity, scope, usefulness or
enforceability of LICENSED PATENTS or (b) a representation or warranty by
ANORMED that anything made, used, sold, or otherwise disposed of under any
license granted in this Agreement is or will be free from infringement of
patents or other proprietary rights not included in LICENSED PATENTS.

        17.3   EXCEPT AS SET FORTH IN ARTICLE 17.1, ANORMED MAKES NO OTHER
REPRESENTATIONS OR WARRANTIES WITH RESPECT TO LICENSED PATENTS, TECHNICAL
INFORMATION OR LICENSED PRODUCTS AND EXPRESSLY DISCLAIMS ANY AND ALL OTHER
WARRANTIES, WHETHER EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION,
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, PATENTABILITY
AND NONINFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS OF OTHER PARTIES. ANORMED'S
TOTAL LIABILITY UNDER THIS AGREEMENT IS LIMITED TO THE COSTS AND FEES PAID TO
ANORMED UNDER THIS AGREEMENT.

18.0    Indemnification.

        LICENSEE shall indemnify, hold harmless and defend ANORMED, its
officers, directors, employees, shareholders and agents against any and all
claims, suits, losses, damages, costs, fees and expenses resulting from or
arising out of the exercise of rights under this Agreement including, but not
limited to, any claims, damages, losses or liabilities whatsoever with respect
to death or injury to any person and damage to any property arising from the
possession, use, manufacture or sale of LICENSED PRODUCTS, LICENSED PATENTS or
TECHNICAL INFORMATION by LICENSEE or its AFFILIATES or SUBLICENSEES or any
customers, users or others in any manner whatsoever. This indemnification clause
shall survive the termination of this Agreement.

10

--------------------------------------------------------------------------------


19.0    Applicable Law and Venue.

        19.1   LICENSEE agrees to abide by all applicable federal, state, local
and foreign laws and regulations pertaining to the management and commercial
deployment of LICENSED PRODUCTS under this Agreement and the exercise of license
rights hereunder.

        19.2   The Parties agree this Agreement shall be governed by and
interpreted in accordance with the laws of British Columbia, Canada, regardless
of its conflict of law provisions.

20.0    General.

        20.1   If any provision, or portion thereof, of this Agreement is held
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions, or portion thereof, shall not be in
any way affected or impaired thereby.

        20.2   No omission or delay of either party hereto in requiring due and
punctual fulfillment of the obligations of any other party hereto shall be
deemed to constitute a waiver by such party of its rights to require such due
and punctual fulfillment, or of any other of its remedies hereunder.

        20.3   No amendment or modification hereof shall be valid or binding
upon the parties unless it is made in writing, cites this Agreement, and signed
by duly authorized representatives of LICENSEE and ANORMED.

        20.4   Neither this Agreement nor any right or obligation arising
hereunder may be assigned or delegated, in whole or in part, without the prior
written consent of the other party, except to a successor or a purchaser of all
or substantially all of the assets of the party related to its pharmaceutical
business or, in the case of ANORMED, a wholly-owned subsidiary of ANORMED
located in North America. Any assignment or delegation that is not exempted and
that is attempted without such consent shall be of no force and effect. This
Agreement shall be binding upon and inure to the benefit of the successors and
permitted assigns of the parties.

        20.5   The headings of the several sections of this Agreement are
inserted for convenience and reference only, and are not intended to be a part
of or to affect the meaning or interpretation of this Agreement.

        20.6   This Agreement, including all attachments hereto and together
with the Confidentiality Agreement dated May 31, 2001, between ANORMED and
LICENSEE's wholly-owned subsidiary, Theseus Imaging Corporation (whose
obligations thereunder are hereby guaranteed by LICENSEE), embodies the entire
understanding of the parties and supersedes all previous communications,
representations, or understandings, either oral or written, between the parties
relating to the subject matter hereof.

        20.7   Neither party by reason of this Agreement shall be considered an
agent, joint venturer or partner of the other party for any purpose whatsoever.

[This space intentionally left blank.]

11

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, ANORMED and LICENSEE have executed this Agreement,
in duplicate originals but collectively evidencing only a single contract, by
their respective duly authorized officers, as of the date first above written.


 
 
 
 
 
 
  LICENSEE   ANORMED
 
 
 
 
 
 
  By:   /s/  L. MICHAEL CUTRER      

--------------------------------------------------------------------------------

  By:   /s/  MICHAEL ABRAMS      

--------------------------------------------------------------------------------

Name:   L. Michael Cutrer   Name:   Michael Abrams Title:   President, North
American Scientific, Inc.   Title:   President, AnorMED, Inc.

[*] CONFIDENTIAL TREATMENT REQUESTED. THE REDACTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE COMMISSION.

12

--------------------------------------------------------------------------------

EXHIBIT A
U.S. PATENTS AND PATENT APPLICATIONS

United States Patent No.:   5,420,285
Title:
 
Protein labeling utilizing certain pyridyl hydrazines, hydrazides and
derivatives
Issue Date:
 
May 30, 1995
Assignee:
 
AnorMED Inc.
 
 
 
United States Patent No.:
 
5,206,370
Title:
 
Certain pyridyl hydrazines and hydrazides useful for protein labeling
Issue Date:
 
April 27, 1993
Assignee:
 
AnorMED Inc.
 
 
 
United States Patent No.:
 
5,753,520
Title:
 
Protein labeling
Issue Date:
 
May 19, 1998
Assignee:
 
AnorMED Inc.
 
 
 
United States Patent No.:
 
6,217,845
Title:
 
Protein labeling
Issue Date:
 
April 17, 2001
Assignee:
 
AnorMED Inc.
 
 
 
United States Patent No.:
 
5,350,837
Title:
 
Complexes with99mTC suitable for radiolabelling monoclonal antibodies or other
macromolecules
Issue Date:
 
September 27, 1994
Assignee:
 
AnorMED Inc.

--------------------------------------------------------------------------------



QuickLinks


Nonexclusive License Agreement between AnorMED, Inc. and North American
Scientific, Inc.
